t c summary opinion united_states tax_court eliseo argomaniz petitioner v commissioner of internal revenue respondent docket no 18754-99s filed date eliseo argomaniz pro_se ric d hulshoff for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax this court must decide whether petitioner is entitled to dependency_exemption deductions for his niece and nephew whether petitioner is entitled to file as head_of_household instead of single and whether petitioner is entitled to the child_care_credit the child_tax_credit and the earned_income_credit petitioner resided in santa ana california at the time he filed his petition during petitioner resided for part of the year pincite south maple street south maple and for the other part of the year pincite orange avenue petitioner's two sisters and their children lived with petitioner and his brother at the south maple address from date to date petitioner had been renting the property with his brother when both his sisters had problems with their husbands which caused the sisters and children to reside with petitioner there are two children who are relevant to the issues in this case melissa petitioner's niece and omar petitioner's nephew melissa was born in and omar was born in one of the sisters living with petitioner was melissa's mother the other sister living with petitioner was omar's mother petitioner and his brother worked in construction during his sisters were not working at that time but one sister was receiving some type of financial assistance from the government petitioner did not know whether the fathers of the children were paying any child_support petitioner testified that his brother was actually responsible for all of us and that he was the one that would make more money than everyone the rent for the three bedroom house was dollar_figure per month petitioner paid dollar_figure of the dollar_figure payments each week petitioner and his brother would spend about dollar_figure on food of that amount petitioner would pay at least dollar_figure a week petitioner would buy the children clothes when he would get spare money petitioner did not know how much it cost in total to support melissa and omar in on his tax_return petitioner claimed melissa and omar as dependents and listed them as foster children petitioner also filed as head_of_household and claimed his niece and nephew for the child_care_credit the child_tax_credit and the earned_income_credit respondent determined that petitioner was not entitled to claim his niece and nephew as dependents that his filing_status was single rather than head-of-household and that he was not entitled to the child care child tax and earned_income credits sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent as defined in sec_152 sec_152 provides in pertinent part that a dependent includes an individual over half of whose support in the taxable_year was received from the taxpayer and whose principal_place_of_abode for the taxable_year is the home of the taxpayer and is a member of the taxpayer's household sec_152 in determining whether or not an individual received over half of his or her support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself or herself supplied sec_1_152-1 income_tax regs support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs to establish that petitioner provided more than one-half of the claimed dependents' support he must first show by competent evidence the total amount of support furnished by all sources for the year in issue 56_tc_512 petitioner has not offered competent evidence of the total amount of support provided for each of the claimed dependents in aside from his testimony petitioner presented no evidence to corroborate or substantiate any of the claimed support expenses such as rent or that these expenses were indeed paid_by petitioner in fact based on petitioner's testimony it appears that most of the family's expenses were paid_by petitioner's brother with help from the government without proper substantiation the court cannot conclude from the record that more than one-half of the support of each claimed dependent was provided by petitioner thus petitioner has failed to establish that he provided over half of the total support for melissa and omar accordingly we hold that petitioner is not entitled to claim his niece and nephew as dependents under sec_151 respondent determined that petitioner's filing_status should be changed from head_of_household to single sec_2 in relevant part defines head_of_household as an unmarried taxpayer who maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 a because we held that petitioner is not entitled to a deduction for either his niece or his nephew in under sec_151 we also hold that petitioner may not claim head_of_household filing_status we sustain respondent's determination as to this issue petitioner claimed a credit for child and dependent care expenses of dollar_figure for which respondent disallowed sec_21 provides in part that an individual who maintains a household which includes as a member a qualifying_individual shall be allowed a credit based on the expenses for household services and dependent care services incurred to enable the taxpayer to be gainfully_employed sec_21 and b sec_21 defines in pertinent part a qualifying_individual as a dependent of the taxpayer who is under the age of and with respect to whom the taxpayer is entitled to a dependency_exemption deduction we have held that petitioner is not entitled to dependency_exemption deductions for his niece and nephew moreover petitioner did not maintain a household because he did not show that he furnished over half the cost of maintaining the home sec_21 we sustain respondent's determination with respect to this credit petitioner claimed a child_tax_credit of dollar_figure for which respondent disallowed sec_24 allows a credit for each qualifying_child of the taxpayer a qualifying_child means any individual if the taxpayer is allowed a deduction under sec_151 with respect to the individual for the taxable_year the individual has not attained the age of by the close of the year and the individual bears a relationship to the taxpayer described in sec_32 b sec_24 in this case because petitioner is not allowed dependency_exemptions under sec_151 for his niece and nephew they are not qualifying children petitioner does not qualify for the child_tax_credit in we sustain respondent's determination as to this issue petitioner claimed an earned_income_credit of dollar_figure for which respondent disallowed sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 a in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 to satisfy the relationship_test in this case the qualifying_child must be an eligible_foster_child of petitioner sec_32 b iii an eligible_foster_child is an individual for whom the taxpayer cares for as the taxpayer's own child and who has the same principal_place_of_abode as the taxpayer for the taxpayer's entire taxable_year sec_32 c b iii the children resided with petitioner only until date they did not reside with him for the entire taxable_year moreover no evidence was presented that petitioner cared for his niece and nephew as his own children we find that the niece and nephew are not eligible foster children with regard to petitioner accordingly we sustain respondent's determination as to the earned_income_credit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
